DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 4/27/22. As directed by the amendment: claims 1 and 14-15 have been amended, claims 3-4, 6, 12-13 and 19 have been canceled, and new claim 26 has been added. Thus, claims 1-2, 5, 7-11, 14-18 and 20-26 are presently pending in the application.

Claims 1-2, 5, 7-11, 14-18 and 20-26 are allowed based on the examiner’s amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record Eric Masure on 6/7/22.
The application has been amended as follows: 

Amend the last line of claim 1 as follows:
--reinforcing element which are parallel to each other in the first configuration, and wherein each reinforcing element biases the device toward the second configuration.

Amend claim 10 as follows:
--10. The device according to claim 9, wherein [[the channel comprises openings and]] the seals are adjacent to the openings of the channel.--

Amend “substrate” in claim 15 to --substrates--.

Amend “an active agent” in claim 21 to --the active agent--.

Amend “an active agent” in claim 24, line 8 to --the active agent--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record alone or in combination fails to teach wherein each of the two flexible substrates comprises a reinforcing element which are parallel to each other in the first configuration, and wherein each reinforcing element biases the device toward the second configuration.
The closest prior art of record includes Britto et al. (6,098,619), Brown (10,857,315), Burgin et al. (5,038,431), Clements (2021/0001065), Steelman et al. (2013/0276781) and Poree (2011/0132359) to inhalation devices, but that lack the claimed limitation above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785